DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/26/2021 has been entered. Claims 1-13 and 34-40 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 34-35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha (20120091656) in view of Pececnik (20090243213).

Regarding claim 1, Blaha (Figures 1-5) teaches a card-handling device comprising: a card intake (22) (Para. 0034) configured to receive a plurality of playing cards; a card output (88) configured to provide at least one playing card of the plurality of playing cards; a playing card-shuffling apparatus (24) (Para. 0037) positioned along a card path through the card-handling device and configured to randomize at least some playing cards of the plurality of playing cards; and a card rotation device (44) (Para. 0034) configured to rotate at least one playing card of the plurality of playing cards about a minor axis of the plurality of playing cards to randomly alter an orientation of lateral edges of the plurality of playing cards. 
 	Blaha does not teach the minor axis of the plurality of playing cards extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis.  
 	Pececnik (Figures 1-9) teaches the minor axis of the plurality of playing cards extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis (Para. 0157, 0164) (See figures 5A-5B).



	Regarding claim 2, the modified Blaha (Figures 1-5) teaches the location of the card rotation device (44) (Para. 0034) within the card handling device is selected from the group consisting of the card intake (See figure 1A), the card output, or along the card path between the card intake and the card output.  


	Regarding claim 3, the modified Blaha (Figures 1-5) teaches one of the card intake or the card output comprises the card rotation device (44) (Para. 0034).  


	Regarding claim 4, the modified Blaha (Figures 1-5) teaches each playing card of the plurality of playing cards comprises a first lateral edge and a second, parallel and opposing lateral edge, and the card-handling device is configured to position the card rotation device in a first orientation with the first lateral edges of the plurality of playing cards facing the playing card-shuffling apparatus (Para. 0034). 

	Pececnik (Figures 1-9) teaches a second orientation with the second lateral edges of the plurality of  playing cards facing the playing card-shuffling apparatus (Para. 0157, 0164) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with a second orientation with the second lateral edges of the one or more playing cards facing the playing card-shuffling apparatus as taught by Pececnik as a means of rotating cards around a central pivot point to later an orientation of lateral edges of the cards (Pececnik: Para. 0157).


	Regarding claim 5, the modified Blaha (Figures 1-5) teaches the card path is partially defined by a series of rollers (Para. 0037). 
 

	Regarding claim 8, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards.
 	The modified Blaha does not teach the card rotation device is controlled by an algorithm configured to initiate rotation of the card rotation device 180 degrees after a specified interval.  

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the card rotation device is controlled by an algorithm configured to initiate rotation of the card rotation device 180 degrees after a specified interval as taught by Pececnik as a means of rotating cards around a central pivot point (Pececnik: Para. 0157).


	Regarding claim 9, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards.
 	The modified Blaha does not teach the algorithm is configured to change the specified interval after each rotation.  
	Pececnik (Figures 1-9) teaches the algorithm is configured to change the specified interval after each rotation (Para. 0189) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the algorithm is configured to change the specified interval after each rotation as taught by Pececnik as a means of rotating cards around a central pivot point from time to time (Pececnik: Para. 0157).


	Regarding claim 10, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards.
 	The modified Blaha does not teach the algorithm is configured to retain the specified interval at a same value after each rotation.  
	Pececnik (Figures 1-9) teaches the algorithm is configured to retain the specified interval at a same value after each rotation (Para. 0189) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the algorithm is configured to retain the specified interval at a same value after each rotation as taught by Pececnik as a means of rotating cards around a central pivot point from time to time (Pececnik: Para. 0157).


	Regarding claim 11, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards.
 	The modified Blaha does not teach the specified interval is a number of playing cards between about 1 playing card and about 10 playing cards.  
	Pececnik (Figures 1-9) teaches the specified interval is a number of playing cards between about 1 playing card and about 10 playing cards (Para. 0036, 0186) (See figures 5A-5B).



	Regarding claim 12, Blaha (Figures 1-5) teaches a card-handling device comprising: a card intake (22) (Para. 0034) configured to receive a plurality of playing cards; a card output (88) configured to provide at least one playing card of the plurality of playing cards; and a card rotation device (44, 44a) (Para. 0034, 0036) positioned in at least one location selected from the group consisting of the card intake, the card output, or along a card path between the card intake and the card output and configured to rotate at least one playing card the plurality of playing cards about a minor axis of the plurality of playing cards to randomly alter an orientation of one or more lateral edges of the plurality of playing cards, 
 	The modified Blaha does not teach the minor axis of the plurality of playing cards extending through a thickness of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis of the plurality of playing cards, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis. 

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the minor axis of the one or more playing cards extending through a thickness of the one or more playing cards in a direction transverse to a longitudinal axis and a lateral axis of the one or more playing cards as taught by Pececnik as a means of rotating cards around a central pivot point to alter an orientation of edges of the cards (Pececnik: Para. 0157).


 	Regarding claim 13, the modified Blaha (Figures 1-5) teaches a playing card-shuffling apparatus (24) (Para. 0037) positioned along the card path between the card intake and the card output and configured to randomize at least some playing cards of the plurality of playing cards.  

  



	Regarding claim 35, Blaha (Figures 1-5) teaches a card-handling device comprising: a card intake (22) (Para. 0034) configured to receive a plurality of playing cards; a card output (88) configured to provide at least one playing card of the plurality of playing cards; a card rotation device (44) (Para. 0034) configured to rotate at least one playing card of the plurality of playing cards about a minor axis of the plurality of playing cards to randomly alter an orientation of lateral edges of the plurality of playing cards. 
 	Blaha does not teach the minor axis of the plurality of playing cards 4Serial No. 16/457,357 extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis. 
	Pececnik (Figures 1-9) teaches the minor axis of the plurality of playing cards 4Serial No. 16/457,357 extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Blaha with the minor axis of the plurality of playing cards 4Serial No. 16/457,357 extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof as taught by Pececnik as a means of rotating cards around a central pivot point to alter an orientation of edges of the cards (Pececnik: Para. 0157).


	Regarding claim 37, the modified Blaha (Figures 1-5) teaches the card output comprises an elevator (Para. 0049) configured to move one or more playing cards of the plurality of playing cards along a linear path.  


	Regarding claim 40, the modified Blaha (Figures 1-5) teaches the card intake is the card rotation device (44) (Para. 0034).

Claims 6 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha and Pececnik, further in view of Yoseloff (20090140492).

Regarding claim 6, the modified Blaha (Figures 1-5) teaches the card rotation device comprises at least two rollers of the series of rollers (Para. 0037), wherein the at least two rollers are configured to each contact a surface of a playing card of the plurality of playing cards as the playing card passes through the card rotation device (Para. 0037). 
 	The modified Blaha does not teach rotating the at least two rollers in opposing directions causing the playing card to rotate about the minor axis of the playing card.  
 	Yoseloff (Figures 1-9) teaches rotating the at least two rollers in opposing directions causing the playing card to rotate about the minor axis of the playing card (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with rotating the at least two rollers in opposing directions as taught by Yoseloff as a means of using known work in one field of endeavor prompt variations of it (rotating the at least two rollers in opposing directions) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ).

 
	Regarding claim 36, the modified Blaha (Figures 1-5) teaches the card rotation device comprises at least two rollers (Para. 0037) positioned along a path of the one or more playing cards between the card intake and the card outlet, wherein the at least two 
 	The modified Blaha does not teach rotating the at least two rollers in opposing directions causing the playing card to rotate about the minor axis of the playing card.  
	Yoseloff (Figures 1-9) teaches rotating the at least two rollers in opposing directions causing the playing card to rotate about the minor axis of the playing card (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with rotating the at least two rollers in opposing directions as taught by Yoseloff as a means of using known work in one field of endeavor prompt variations of it (rotating the at least two rollers in opposing directions) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) ).


Claims 7 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Blaha and Pececnik, further in view of Krenn (20050040594).

	Regarding claim 7, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards.

 	Krenn (Figure 1) teaches the card rotation device (100) is configured to receive the plurality of playing cards after the plurality of playing cards have been randomized by the playing card-shuffling apparatus (62) (Para. 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the card rotation device is configured to receive the one or more playing cards after the one or more playing cards have been randomized by the playing card-shuffling apparatus as taught by Krenn as a means of outputting cards that have been randomized by a shuffler to an output tray (Krenn: Para. 0026-0028).


	Regarding claim 38, Blaha (Figures 1-5) teaches a card-handling device comprising: a card intake (22) (Para. 0034) configured to receive one or more playing cards; a card output (88) configured to provide at least one of the one or more playing cards; a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards about a minor axis of the one or more playing cards.
 	The modified Blaha does not teach the card output is the card rotation device. 
	Krenn (Figure 1) teaches the card output is the card rotation device (100) (Para. 0026-0028).


 
	Regarding claim 39, the modified Blaha (Figures 1-5) teaches a card-handling device comprising: a card intake (22) (Para. 0034) configured to receive one or more playing cards; a card output (88) configured to provide at least one of the one or more playing cards; a card rotation device (44) (Para. 0034) configured to rotate at least one of the one or more playing cards about a minor axis of the one or more playing cards.
 	The modified Blaha does not teach the card output is configured to rotate 180 degrees after a specified number of playing cards are received by the card output.  
	Pececnik (Figures 1-9) teaches the card output is configured to rotate 180 degrees after a specified number of playing cards are received by the card output (Para. 0157, 0164, 0168) (See figures 5A-5B).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Blaha with the card output is configured to rotate 180 degrees after a specified number of playing cards are received by the card output as taught by Pececnik as a means of rotating cards around a central pivot point (Pececnik: Para. 0157).

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “a card rotation device configured to rotate at least one playing card of the plurality of playing cards about a minor axis of the plurality of playing cards to randomly alter an orientation of lateral edges of the plurality of playing cards, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis,” it is noted that Blaha (Figures 1-5) teaches a card-handling device comprising: a card rotation device (44) (Para. 0034) configured to rotate at least one playing card of the plurality of playing cards about a minor axis of the plurality of playing cards to randomly alter an orientation of lateral edges of the plurality of playing cards. It is noted that the claim recitation of a “minor axis” is being interpreted under broadest reasonable interpretation (BRI) to mean a shorter axis (Blaha teaches rotating cards about a shorter axis (Para. 0034)). Blaha does not teach the minor axis of the plurality of playing cards extending through a thickness of the at least one card of the plurality of playing cards in a direction transverse to a longitudinal axis and a lateral axis thereof, wherein, based on the rotation by the card rotation device, a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor to prevent edge sorting” as applicant argues. It is noted that the claim recitation of “a first subset” and “a second subset” is being interpreted to mean sets of cards in a stack of cards, where a first subset can be half of a deck of cards placed in card holder, and second subset can be a second half of a deck of cards placed in the card holder rotated 180 degrees about the claimed minor axis, so that when the cards are rotated as taught by the device of Pececnik “a first subset of the plurality of playing cards has a first card orientation of lateral edges about the minor axis and a second subset of the plurality of playing cards has a second card orientation of lateral edges about the minor axis.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711